Title: To Thomas Jefferson from George Gibson, 21 June 1820
From: Gibson, George,Gibson, Patrick
To: Jefferson, Thomas


 Sir
Richmond
21st June 1820
I wrote you  on the 10th Inst & have since received your favor of the 7th—finding it impracticable to remit to Philadelphia owing to the difficulty of obtaining dfts on the North I wrote to Mr Vaughan desiring him to draw which he informs me he has done for $444. as directed.—Your dfts for $35.68. & $50 in favor of Joel Wolfe & Alex Hepburn hav. been paid.—I have sold 13 Bbls S fine flour of yours at $4⅛ & 5 fine at 3¾ I have one yet on hand which is condemned on account of the Bbl—Mr Craddock has sent down only 19 instead of 20 Bbls as he promised. Mr Wm Hening has left with me, the 4th 5th & 6th Volumes of his Statutes, for you, you will please inform me, how I am to send them up to you—Flour is selling at from $4 to 4⅛.I am Yours RespectfullyPatrick Gibson.⅌r George S Gibson